UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-54252 CUSIP NUMBER: 26700M109 (Check One): [] Form 10-K[ ] Form 20-F[ ] Form 11-K[X ] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: July 31, 2012 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION DUSSAULT APPAREL INC. Full Name of Registrant Former Name if Applicable 1308 Factory Place, Suite 311 Address of Principal Executive Office (Street and Number) Los Angeles, CA 90013 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for the nine months ended July 31, 2012 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.We were not able to complete all of the financial information required to allow sufficient time for our independent auditors to be able to finalize their review and provide their consent by the filing deadline of September 14, 2012. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Robert Mintak 843-2186 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [ ] During the nine months ended July 31, 2012 the Company recorded a net loss of $162,237 as compared to a net loss of $281,989 for the nine months ended July 31, 2011.During the nine month periods ended July 31, 2012 and 2011 respectively, we earned gross revenues of $25,442 as compared to $38,446, with gross profit of $25,442 as at July 31, 2012 compared to gross profit of $9,465 as at July 31, 2011.The increase in gross profit is related to a change in the Company’s revenue model where by at the close of the fiscal year ended October 31, 2011, the Company determined to cease all direct sales of products and move to a license based revenue model whereby the Company licenses its brands and receives royalty income from the sale of licensed products, with no other direct sales costs.As a result as of this change, as at July 31, 2012 there were no costs of sales, as compared to the period ended July 31, 2011 where costs of sales on products sold totaled $28,981.For the nine months ended July 31, 2012, our general and administrative expenses decreased substantially to $92,227, from $212,445 for July 31, 2011. This decrease was mainly due to a substantial reduction in consulting fees from $61,334 for the nine months ended July 31, 2011 to $3,775 for the nine months ended July 31, 2012, as well as a substantial decrease in other administrative expenses from $97,898, for the nine months ended July 31, 2011 as compared to $51,190 for the nine months ended July 31, 2012, as our overall operational activity was substantially decreased. As a result, our costs for advertising declined from $2,734 for the nine months ended July 31, 2011 to $Nil for the nine months ended July 31, 2012.Professional fees remained relatively constant and $34,773 for the nine months ended July 31, 2012 as compared to $46,691 for the nine months ended July 31, 2011 due to the costs related to maintaining our reporting status.Other income and expenses reflect a trademark impairment charge of ($7,468) in the nine month period ended July 31, 2012 with no comparative entry in the same period ended July 31, 2011, as the Company evaluated its capitalized trademark costs for recoverability and determined the recoverability of the asset to be impaired. In addition, we recorded loss on conversion expenses of $34,656 in the current period, as compared to Nil in the same period ended July 31, 2011 as a result of certain loans which were settled by the issuance of shares of common stock at a discount to market price on the date of issue. DUSSAULT APPAREL INC. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 17, 2012 By: /s/ Robert Mintak Name: Robert Mintak Title: Chief Financial Officer ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
